Case 2:21-cv-04482-SB-AFM Document 20 Filed 07/26/21 Page 1 of 2 Page ID #:85


                                                          July 26, 2021
                                                              VPC
 1

 2
                                                             JS-6

 3

 4

 5

 6

 7
                        UNITED STATES DISTRICT COURT
 8
                      CENTRAL DISTRICT OF CALIFORNIA
 9

10
     HUGH KRETSCHMER,                           Case No. 2:21-cv-04482-SB-AFM
                                                Hon. Stanley Blumenfeld, Jr Presiding
11   Plaintiff,
12
     v.                                         JUDGMENT
13

14   BUSHWICK, LLC, et al.,

15   Defendants.
16

17

18

19

20

21

22

23

24

25

26

27

28                                        -1-

                                      JUDGMENT
Case 2:21-cv-04482-SB-AFM Document 20 Filed 07/26/21 Page 2 of 2 Page ID #:86




 1

 2
                                             JUDGMENT:

 3
           IT IS HEREBY ORDERED THAT:

 4
        1. Judgment is entered against Bushwick, LLC on Hugh Kretschmer’s claim of

 5
           copyright infringement in the amount of $5,000.00, inclusive of recoverable

 6
           costs;

 7
        2. The Parties shall bear their own attorneys’ fees as incurred in this action; and

 8
        3. The action shall be dismissed in its entirety with prejudice;

 9
        IT IS ORDERED AND ADJUDGED THAT THE ABOVE JUDGMENT BE

10      ENTERED BY THE CLERK.

11

12

13   Dated: July 26, 2021                   By:
14
                                                     HON. STANLEY BLUMENFELD, JR
15                                                   UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28                                             -2-

                                            JUDGMENT
